DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 16 February 2021.  Claims 1-20 are pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegde (US 8,438,496 B1).
Per claim 1,  Hegde discloses a method(Abstract; column 1, lines 6-10), comprising: 
displaying content (e.g., document 101  as shown in Fig. 1; column 2, lines 2426) on a display screen of an information handling device(e.g., Fig. 1 illustrates displaying content on a display screen of an information handling device 1100 ); 
detecting, at the information handling device, a trigger for entering into a slow scrolling mode (e.g., Block 1001 as shown in Fig. 10; column 8, lines 25-41); 
identifying, within the content at least one embedded media object (e.g., ‘TYPE OF CONTENT?’ 229 as shown in Fig. 12; column 4, lines 13-16 and 57-63; Examiner’s Note: At Step 211 in Fig. 2, non-text content is identified such as audio or video.); and
automatically scrolling, using a processor of the information handling device, the content on the display screen in the slow scrolling mode (column 2, lines 4-23; column 9, lines 23-42), the slow scrolling mode being a mode wherein the content is scrolled in a direction to present different content on the display screen (e.g., Fig. 1 illustrates the slow scrolling mode being a mode wherein the content is scrolled in a direction to present different content on the display screen; column 2, lines 24-67 and column 3, lines 1-51), wherein the automatically scrolling comprises dynamically reducing a scrolling speed of the automatic scrolling responsive to encountering the at least one embedded media object (e.g., Fig. 1 illustrates wherein the automatically scrolling comprises dynamically reducing a scrolling speed of the automatic scrolling responsive to encountering the at least one embedded media object; column 2, lines 38-61).

Per claim 2
Per claim 3, Hegde discloses the method of claim 2, wherein the slow scrolling mode scrolling speed is adjusted automatically based on density of the content displayed on the display screen (Hegde, e.g., Scrolling Speed 107; column 2, lines 38-61). 
Per claims 4, Hegde discloses the method of claim 3, wherein the density of the content displayed on the display screen is ascertained via determining text density of the content (Hegde, e.g. Figs. 2 and 12 illustrate wherein the density of the content displayed on the display screen is ascertained via determining text density of the content; column 51-67; column 4, lines 1-67; column 5, lines 1-27). 
Per claim 5, Hegde discloses the method of claim 4, wherein the text density is associated with a word count of the content displayed on the display screen (Hegde, column 4, lines 31-35; column 5, lines 57-67). 
Per claim 6, Hegde discloses the method of claim 4, wherein the speed of the slow scrolling mode is adjusted downward responsive to determining the text density of the content is above a predetermined threshold (Hegde, column 8, lines 38-61; Examiner’s Note:  Fig. 1 illustrates wherein the speed of the slow scrolling mode is adjusted downward responsive to determining the text density of the content is above a predetermined threshold since the scroll rate decreases for the 8 point text.). 
Per claim 7
Per claim 8, Hegde discloses the method of claim 1, wherein the content displayed on the display screen is selected from the group of content consisting of web site content, and word processing document content (Hegde, Fig. 1 illustrates wherein the content displayed on the display screen is selected from the group of content consisting of web site content, .i.e., hyperlinks, and word processing document content, i.e., text).  Examiner’s Note:  Hegde teaches tailoring the scroll rates according to the text based content of a document, see column 2, lines 4-61.
Per claim 9, Hegde discloses the method of claim 1, further comprising detecting a trigger for exiting out of the slow scrolling mode (Hegde, e.g., Block 803 as shown in Fig. 8; column 9, lines 13-16). 
Per claim 20, Hegde discloses a program product (column 10, lines 30-42; claim 14), comprising: 
a storage device (e.g., Main Memory 1104 and Static Memory 1108) having computer readable program code stored therewith (e.g., instructions 1124 as shown in Fig. 11), the computer readable program code comprising: 
computer readable program code that displays content (e.g., document 101  as shown in Fig. 1; column 2, lines 2426) on a display;
computer readable program code configured to screen of an information handling device(e.g., Fig. 1 illustrates displaying content on a display screen of an information handling device 1100 ); 
computer readable program code that detects a trigger for entering into a slow scrolling mode (e.g., Block 1001 as shown in Fig. 10; column 8, lines 25-41); 
computer readable program code that identifes, within the content at least one embedded media object (e.g., ‘TYPE OF CONTENT?’ 229 as shown in Fig. 12; column 4, lines 13-16 and 57-63; Examiner’s Note: At Step 211 in Fig. 2, non-text content is identified such as audio or video.); and
computer readable program code that automatically scrolls, using a processor of the information handling device, the content on the display screen in the slow scrolling mode (column 2, lines 4-23; column 9, lines 23-42), the slow scrolling mode being a mode wherein the content is scrolled in a direction to present different content on the display screen (e.g., Fig. 1 illustrates the slow scrolling mode being a mode wherein the content is scrolled in a direction to present different content on the display screen; column 2, lines 24-67 and column 3, lines 1-51), wherein the automatically scrolling comprises dynamically reducing a scrolling speed of the automatic scrolling responsive to encountering the at least one embedded media object (e.g., Fig. 1 illustrates wherein the automatically scrolling comprises dynamically reducing a scrolling speed of the automatic scrolling responsive to encountering the at least one embedded media object; column 2, lines 38-61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hegde (US 8,438,496 B1) in view of Li (US 2015/0022558 A1).
Per claim 11, Hegde discloses an information handling device (computer system  1100 as shown in Fig. 11; column 10, lines 8-18), comprising:
a display screen (e.g., Video Display 1110 as shown in Fig. 11); 
one or more processors(e.g., Processor 1102 as shown in Fig. 11 );
a memory device (e.g., Main Memory 1104 and Static Memory 1108) accessible to the one or more processors and storing code executable by the one or more processors (e.g., instructions 1124 as shown in Fig. 11) to: 
display content (e.g., document 101  as shown in Fig. 1; column 2, lines 2426) on a display screen of an information handling device(e.g., Fig. 1 
detect a trigger for entering into a slow scrolling mode (e.g., Block 1001 as shown in Fig. 10; column 8, lines 25-41); and 
identifying, within the content at least one embedded media object (e.g., ‘TYPE OF CONTENT?’ 229 as shown in Fig. 12; column 4, lines 13-16 and 57-63; Examiner’s Note: At Step 211 in Fig. 2, non-text content is identified such as audio or video.); and
automatically scroll, using a processor of the information handling device, the content on the display screen in the slow scrolling mode (column 2, lines 4-23; column 9, lines 23-42), the slow scrolling mode being a mode wherein the content is scrolled in a direction to present different content on the display screen (e.g., Fig. 1 illustrates the slow scrolling mode being a mode wherein the content is scrolled in a direction to present different content on the display screen; column 2, lines 24-67 and column 3, lines 1-51), wherein the automatically scrolling comprises dynamically reducing a scrolling speed of the automatic scrolling responsive to encountering the at least one embedded media object (e.g., Fig. 1 illustrates wherein the automatically scrolling comprises dynamically reducing a scrolling speed of the automatic scrolling responsive to encountering the at least one embedded media object; column 2, lines 38-61).
Hegde does not expressly disclose a sensor.
Li discloses a sensor (paragraph [0013; paragraph [0020]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Li orientation control device in Hegde’s information handling device to “add, among other things, more intuitive orientation detection and switching capabilities to mobile computing devices.” (See Li, paragraph [0005])  This method for improving the information handling device of Hegde was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hegde and Li to obtain the invention as specified in claim 11.
Per claim 12, Hegde and Li disclose the information handling device of claim 11, wherein the different content is new content (Hegde, e.g., Fig. 1 illustrates scrolling from a first page 103 of document 101 to a second page 105). 
Per claim 13, Hegde and Li disclose the information handling device of claim 12, wherein the slow scrolling mode scrolling speed is adjusted automatically based on density of the content displayed on the display screen (Hegde, e.g., Scrolling Speed 107; column 2, lines 38-61). 
Per claim 14,Hegde and Li disclose the information handling device of claim 13, wherein the density of the content displayed on the display screen is ascertained via determining text density of the content (Hegde, e.g. Figs. 2 and 12 illustrate wherein the density of the content displayed on the display screen is ascertained via determining text density of the content; column 51-67; column 4, lines 1-67; column 5, lines 1-27).
Per claim 15.
Per claim 16, Hegde and Li disclose the information handling device of claim 14, wherein the speed of the slow scrolling mode is adjusted downward responsive to determining the text density of the content is above a predetermined threshold (Hegde, column 8, lines 38-61; Examiner’s Note:  Fig. 1 illustrates wherein the speed of the slow scrolling mode is adjusted downward responsive to determining the text density of the content is above a predetermined threshold since the scroll rate decreases for the 8 point text.). 
Per claim 17,. Hegde and Li disclose the information handling device of claim 11, wherein the trigger for entering into the slow scrolling mode is selected from the group of triggers consisting of a user input trigger and a trigger derived from data associated with the content displayed on the display screen (Hegde, column 8, lines 38-52).
Per claim 18,. Hegde and Li disclose the information handling device of claim 11, wherein the content displayed on the display screen is selected from the group of content consisting of web site content, and word processing document content (Hegde, Fig. 1 illustrates wherein the content displayed on the display screen is selected from the group of content consisting of web site content, .i.e., hyperlinks, and word processing document content, i.e., text).  Examiner’s Note:  Hegde teaches tailoring the scroll rates according to the text based content of a document, see column 2, lines 4-61.
Per claim 19. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hegde (US 8,438,496 B1) in view of McDowell (US 2012/0054672 A1).
Per claim 10, Hegde discloses the method of claim 7, but does not expressly disclose wherein the trigger for exiting out of the slow scrolling mode comprises a user input trigger. 
McDowell discloses wherein the trigger for exiting out of the slow scrolling mode comprises a user input trigger (e.g., pause 410 as shown in Fig. 4A; paragraph [0035]). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the McDowell user input trigger in Hegde 's content sensitive automatic scrolling device to improve the device with reasonable expectation that this would result in a content sensitive automatic scrolling device that could allow a user to manually stop the automatic scrolling.  This method for improving the content sensitive automatic scrolling device of Hegde was within the ordinary ability of one of ordinary skill in the art based on the teachings of McDowell.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hegde and McDowell to obtain the invention as specified in claim 10.
Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive. 
For all claims, Applicant has incorporated the remarks of the Appeal Brief and argues that the claims were improperly rejected.
The Examiner disagrees and incorporates the decision made by the PTAB.  Moreover, the Applicant has cancelled the claim limitations argued about in the Appeal Brief.   Therefore, remarks of the Appeal Brief do not apply to the current claims.
 In view of the above, the Examiner maintains the rejection of claims 1-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173